Citation Nr: 1822061	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-34 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental disability, claimed as broken structure of the teeth.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to October 1974.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction has since been transferred to the RO in Baltimore, Maryland.

In December 2016, the Veteran testified during a Board hearing in Washington, DC, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

A claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO typically adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for compensation purposes.  

Therefore, to the extent that the Veteran seeks service connection for treatment purposes as indicated by his representative in a May 2015 statement, the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is REFERRED to the agency of original jurisdiction (AOJ) for adjudication or additional referral to the applicable VA medical facility, as appropriate.  38 C.F.R. § 19.9(b).



FINDINGS OF FACT

1.  Evidence received since a September 2007 final rating decision is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial of service connection for hepatitis C.

2.  Evidence received since a September 2007 final rating decision is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial of service connection for a dental disability.


CONCLUSIONS OF LAW

1.  Evidence received since a September 2007 final rating decision is not new and material and reopening of the Veteran's claim of entitlement to service connection for hepatitis C is therefore not warranted.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).

2.  Evidence received since a September 2007 final rating decision is not new and material and reopening of the Veteran's claim of entitlement to service connection for a dental disability, claimed as broken structure of the teeth, is therefore not warranted.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

New and Material Evidence

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Hepatitis C

The Veteran seeks to reopen his claim of service connection for hepatitis C.

The Veteran's original claim of service connection for hepatitis C was denied in a September 2007 rating decision based on a finding that medical evidence did not establish that hepatitis C was related to service or to a service-connected disability.  The Veteran neither appealed this decision nor submitted evidence within the one-year appeal period, and the decision therefore became final.  

In his February 2013 notice of disagreement, the Veteran through his former representative contended that hepatitis C was either caused by air gun inoculations administered during service or was secondary to surgery or medications related to his back disability, for which he receives benefits under 38 U.S.C. § 1151.  In support of these contentions, the representative submitted a service immunization record, a June 2004 VBA Fast Letter which indicated that it was biologically plausible for hepatitis C to be transmitted via air gun injectors, an article from a veterans' website about service-connection for hepatitis C, and medical records of the Veteran's hepatitis C diagnosis in September 1993.

At his December 2016 hearing, the Veteran's representative noted that service treatment records reflect that he was diagnosed with gonorrhea during his third month of service, which is considered a risk factor in that hepatitis C can be transmitted sexually.  The representative argued that this was not considered in the prior denial.

VA treatment records reflect ongoing treatment for and monitoring of hepatitis C.

The Board finds that the evidence submitted since the September 2007 final rating decision is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial, lack of a connection between hepatitis C and service or a service-connected disability.  All of the evidence the Veteran has provided to support his claim that hepatitis C was caused by air-gun injections is duplicative of the evidence before VA at the time of the September 2007 denial.  The Board further finds that it is not new evidence to point out that the Veteran was diagnosed with gonorrhea in service, particularly when the treatment records indicating such were part of the Veteran's claims file at the time of the prior denial.  While the Veteran has submitted medical literature indicating that hepatitis C can be transmitted sexually and that sexual activity can therefore be considered a risk factor, there is no indication that gonorrhea itself causes or is related to hepatitis C.  Rather, it is an indicator of behavior that can be considered one of many risk factors in contracting the disease.  Mere evidence of sexual activity during service is no more material to a hepatitis C claim than evidence of physical activity during service is material to a musculoskeletal claim without some indicator that the activity in question led to the disease or disability.  The Board thus finds the referral to the Veteran's diagnosis of gonorrhea not material to the Veteran's claim.  The remaining evidence submitted since the September 2007 final rating decision is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial, lack of a connection between hepatitis C and service or a service-connected disability.  The criteria for reopening the Veteran's claim of service connection for hepatitis C are therefore not met

Dental Disability

The Veteran seeks to reopen his claim of service connection for a dental disability, claimed as broken structure of the teeth.

The Veteran's original claim of service connection for broken tooth structure secondary to his back pain medication was denied in a November 1996 rating decision based on a finding that service connection cannot be secondary to a non-service-connected disability and that broken tooth structure is not a condition for which compensation is allowable.  The Veteran neither appealed this decision nor submitted evidence within the one-year appeal period, and the decision therefore became final.  The claim was again denied in a September 2007 rating decision based on a finding that new and material evidence had not been presented.  The Veteran neither appealed this decision nor submitted evidence within the one-year appeal period, and thus this decision also became final.  

In his February 2013 notice of disagreement, the Veteran through his former representative contended that a dental disorder was secondary to his back disability, for which he receives benefits under 38 U.S.C. § 1151.  Specifically, he contended that medications prescribed in connection with this disability have caused dry mouth and led to dental decay and tooth loss.  In support of this contention, the representative submitted records of medications prescribed from 1979 to 1983, prescription information from April 2012, and articles on side effects of the relevant medications, including one explaining how medications cause dry mouth and lead to dental decay or loss.

The Veteran has submitted an April 2015 evaluation from his private treating dentist diagnosing him with edentulous atrophy of the maxilla.  The dentist explained that due to his mild bone loss and severe flat palate he was unable to wear a removable prosthesis.

VA treatment records reflect ongoing dental treatment for the condition described in in the April 2015 private evaluation.

The Veteran has consistently stated that his theory of entitlement to service connection is based on his medications causing dry mouth, which in turn cause him to suck on hard candies.  He stated that he was unable to use sugar-free candies because they cause him diarrhea.  It was the hard candies that stimulated plaque formation and decay of the teeth.  This theory was articulated in a June 1996 statement which was re-submitted in January 2017, by a private treating dentist in an October 2002 letter, and by his representative at his December 2016 hearing.

The Board finds that evidence submitted since the final September 2007 is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial, lack of current compensable disability.  The Veteran's description is consistent with replaceable missing teeth due to periodontal disease, and nothing in his treatment records contradict this characterization.  However, compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis, and not the loss of alveolar process as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913.  Thus, service connection for compensation purposes is precluded as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  Because the evidence submitted since the final September 2007 does not indicate a current disability under VA regulations, the criteria for reopening his claim of service connection for a dental disability are not met.


ORDER

New and material evidence having not been received, the appeal to reopen the claim of service connection for hepatitis C is denied.

New and material evidence having not been received, the appeal to reopen the claim of service connection for a dental disability, claimed as broken structure of the teeth, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


